Citation Nr: 0933317	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of a cervical spine injury.

2.  Entitlement to a rating in excess of 10 percent for 
thoracolumbar spinal strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1996 to May 2000. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claims on appeal is necessary prior to final 
appellate review.  The Veteran has claimed entitlement to a 
rating in excess of 30 percent for residuals of a cervical 
spine injury and entitlement to a rating in excess of 10 
percent for thoracolumbar spinal strain. 

In a July 2009 presentation on behalf of the Veteran, it was 
indicated that her service-connected conditions have become 
more severe since her last VA examination in November 2006.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  In addition, 
subsequent to the most recent supplemental statement of the 
case, the Veteran has submitted medical records which have 
not been considered by the RO.  

The most recent VA examination for the Veteran's back 
disabilities was back in November 2006, and based on private 
and VA treatment records and statements from the Veteran's 
representative, the Veteran has suggested that her back 
condition has increased in severity since that examination.  

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire as to whether she has had any 
treatment for her thoracolumbar or 
cervical disabilities since April 2008.  
If the Veteran indicates that she has 
received any pertinent treatment, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The Veteran should be afforded the 
appropriate examinations to determine the 
nature and severity of her thoracolumbar 
and cervical disabilities.  The claims 
file must be made available to and be 
reviewed by the examiner in conjunction 
with the examinations.  All indicated 
tests should be completed.  The examiner's 
report should set forth range of motion 
studies and the examiner should identify 
any objective evidence of pain.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  In addition, the 
examiner should determine the frequency 
and duration of any incapacitating 
episodes during the past 12-month period.  
An incapacitating episode, for disability 
evaluation purposes, is a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of the additional evidence 
that has been submitted.  If the benefit 
sought is not granted, the Veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


